Citation Nr: 0033660	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  97-18 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether a timely notice of disagreement to the RO's May 
1997 rating decision denying service connection for 
hypertension/heart defect secondary to pneumoconiosis was 
received.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.

3.  Entitlement to service connection for prostatism.

4.  Entitlement to service connection for rheumatoid 
arthritis as secondary to a back disorder.

5.  Entitlement to service connection for epidido-orchitis 
due to chronic sinusitis, respiratory illness and pilonidal 
abscess.

6.  Entitlement to service connection for skin cancer, 
keratosis, and lesions.

7.  Entitlement to service connection for hypercholesteremia.

8.  Entitlement to service connection for a varicocele.

9.  Entitlement to service connection for diabetes mellitus.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for neurological 
deficit.

12.  Entitlement to service connection for kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions of the Nashville, 
Tennessee Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board observes that the RO had also denied the issues of 
service connection for impairment of the right ankle and 
coccydynia and the veteran had appealed these issues.  
However, in statements received in January and June 2000, the 
veteran withdrew these issues.  Therefore, the Board no 
longer has jurisdiction of these issues.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Additionally, in a June 2000 letter, the RO notified the 
veteran that the issue of entitlement to service connection 
for hearing loss had been previous denied in October 1989, 
that new and material evidence had not been submitted to 
reopen this issue, that service connection for visual loss 
had been denied in a May 1997 rating decision, and that the 
veteran's notice of disagreement as to this issue was not 
timely filed.  A notice of disagreement with this decision 
letter is not of record.  See Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  

Issue number 1, as set forth on the title page will be 
considered below.  Due to a significant change in the 
applicable law, the remaining issues will be considered in 
the Remand section of this document, following the Order 
below.


FINDINGS OF FACT

1.  The RO denied service connection for hypertension as 
secondary to pneumoconiosis in May 1997.  The veteran was 
notified of that decision by a properly addressed letter 
dated in May 1997.

2.  The veteran did not file a notice of disagreement with 
the May 1997 rating decision within 1 year of notice of that 
decision.


CONCLUSION OF LAW

The veteran did not submit a timely filed notice of 
disagreement with a May 1997 rating decision which denied 
service connection for hypertension as secondary to 
pneumoconiosis.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.201, 20.302(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case, the RO certified the issue of 
entitlement to service connection for hypertension as 
secondary to pneumoconiosis to the Board.  In a December 1999 
statement of the case, the RO addressed this issue and 
indicated that it was denied in a June 1996 rating decision 
to which the veteran filed a notice of disagreement in 
February 1997.  However, upon review of the record, the Board 
observes that the June 1996 rating decision did not address 
the issue of service connection for hypertension or heart 
defect secondary to pneumoconiosis and that the veteran 
raised this issue in statements submitted in February and 
April 1997.  Thereafter, the RO denied entitlement to service 
connection for hypertension secondary to pneumoconiosis in a 
May 1997 rating decision.  In a May 1997 letter, the RO 
notified the veteran of this decision and advised him of his 
appellate rights.  In March 1999, the veteran submitted a 
statement in support of his claim as well as private medical 
records, some of which showed diagnoses of hypertension.  

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a notice of 
disagreement and completed by a substantive appeal after an 
SOC has been furnished.  38 U.S.C.A. § 7105(a) (West 1991).  
A notice of disagreement need not contain any special 
wording, and merely requires terms which can be reasonably be 
construed as disagreement with the RO decision. 38 C.F.R. § 
20.201 (2000).  However, a notice of disagreement must be 
filed within one year from the date of mailing of notice of 
the result of the initial review or determination.  38 
U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) 
(2000).  The date of mailing the letter of notification is 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  An untimely notice of disagreement deprives the Board 
of jurisdiction to consider the merits of an appeal.  38 
U.S.C.A. § 7105(c) (West 1991); see Marsh v. West, 11 Vet. 
App. 468, 470 (1998).

It is well established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal or any party, sua sponte, at any stage in the 
proceedings. See Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  
Within the VA regulatory system, the Board is the sole 
arbiter of decisions concerning its jurisdiction.  38 C.F.R. 
§ 20.101(c) (2000).  With regard to the issue of timeliness 
of a notice of disagreement, the Board has the jurisdiction, 
as well as the obligation, to assess its jurisdiction.  See 
Marsh, 11 Vet. App. at 471.

The Court has previously held that the Board must make an 
independent determination of its jurisdiction regardless of 
jurisdictional findings made by the RO.  Rowell v. Principi, 
4 Vet. App. 9, 15 (1993); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  In Rowell, the question arose as to 
whether the Board, notwithstanding its conclusion that the 
appellant had filed an untimely notice of disagreement, had 
jurisdiction to adjudicate a claim de novo merely on the 
basis that the RO had adjudicated the claim de novo.  In 
Barnett, the Court reaffirmed the Board's authority to change 
a favorable RO determination regarding an issue of 
jurisdiction.

Upon review of the evidence, the Board cannot find any 
document submitted with one year of the May 1997 rating 
decision that could be accepted as a notice of disagreement 
to the denial of service connection for hypertension.  As 
noted above, the first mention of hypertension following the 
May 1997 rating decision is in medical records submitted by 
the veteran in March 1999.  Thus, the Board construes these 
documents as a notice of disagreement to the May 1997 denial.  
However, such documents were received more than one year 
after the May 1997 decision.  

The VA General Counsel, in VAOPGCPREC 9-99 (August 18, 1999), 
held that the Board has the authority to adjudicate or 
address in the first instance the question of timeliness of a 
substantive appeal and may dismiss an appeal in the absence 
of a timely filed substantive appeal.  It further held that 
when the Board discovers in the first instance that no 
substantive appeal has been filed in a case certified to the 
Board for appellate review by the agency of original 
jurisdiction, it may dismiss the appeal.  In both instances, 
however, it was noted that the Board should afford the 
claimant appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness. 

Here, the Board, in a letter dated October 17, 2000 letter, 
advised the veteran that a timely notice of disagreement as 
to the May 1997 RO decision denying service connection for 
hypertension did not appear to be of record.  The veteran 
returned the letter stating that he had no further evidence 
to submit.  

Accordingly, the Board finds that the March 1999 notice of 
disagreement to the RO's May 1997 rating decision denying 
entitlement to service connection for hypertension was not 
timely.  Thus, the May 1997 decision on this issue was final. 
See 38 U.S.C.A. § 7105(b)(1) (West 1991) and 38 C.F.R. § 
20.201 (2000).

Because the veteran has not complied with the legal 
requirement for filing a timely notice of disagreement, the 
law is dispositive of the issue and must be dismissed on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A timely notice of disagreement to the May 1997 rating action 
which denied service connection for hypertension secondary to 
pneumoconiosis was not filed and the appeal as to this issue 
is dismissed.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

As a result of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Here, the Board observes that the veteran, in a February 2000 
letter, provided a list of several private physicians, 
clinics, and hospitals as well as military and VA facilities, 
wherein he has received or is currently receiving treatment.  
While there are some private medical records and VA records 
in the claims folder, it does not appear that all of the 
medical records have been obtained.  Thus, the duty to assist 
has not been met.

Accordingly, this case is REMANDED for the following:

1.  After obtain the necessary 
authorization, the RO should contact all 
the private physicians, clinics, and 
hospitals listed in the February 2000 
letter and request copies of the records 
pertaining to the veteran's treatment.  

2.  After obtaining the appropriate 
authorization, the RO should contact the 
Department of the Army Employee Health 
Clinic, Preventative Medicine Service at 
Fort Campbell, KY and request copies of 
the veteran's medical records.  

3.  The RO should obtain all medical 
records pertaining to the veteran's 
treatment at the Nashville, Tennessee VA 
facility from 1995 to present and 
associate them with the claims folder.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.

4.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether the veteran has a back disorder 
and if so, whether it is related to 
service.  After examining the veteran and 
reviewing the veteran's claims folder to 
include the veteran's service records and 
all medical reports and opinions, the 
examiner should opine whether the veteran 
has a current back disability, and if so 
whether it is as likely as not that the 
veteran's back disability is related to 
his service.

5.  After review of the evidence received 
and in view of the change in the law, the 
RO should determine whether any other 
examinations are necessary.    

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran does not need to take 
action unless otherwise notified.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 


